In re Cavalier, Joseph; — Defendant(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 95KW-0115; Parish of Orleans, Criminal District Court, Div. “G”, No. 277-790.
Granted for the sole purpose of transferring the motion to the district court with instructions to the district judge to act on relator’s motion for production of transcripts filed via certified mail on November 4, 1994. The district court is ordered to provide this Court with a copy of its judgment.
VICTORY, J., not on panel.